                   Case 21-10457-LSS        Doc 220      Filed 04/30/21       Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



    In re:                                                 Chapter 11

    MOBITV, INC., et at.,1                                 Case No. 21-10457 (LSS)

                            Debtors.                       (Jointly Administered)

                                                          Related to D.I. 171
                                                          Hearing Date: May 17, 2021 at 2 pm (ET)




      OBJECTION OF COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
         TO DEBTORS’ NOTICE OF PROPOSED (I) CURE AMOUNTS AND CURE
           OBJECTION DEADLINE AND (II) POTENTIAL ASSUMPTION AND
        ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Comcast Cable Communications Management, LLC, by its undersigned attorneys, hereby

submits this Objection (this “Objection”) to the Notice of Proposed (I) Cure Amounts and Cure

Objection Deadline and (II) Potential Assumption and Assignment of Executory Contracts and

Unexpired Leases [D.I. 171] (as such may be amended or modified, the “Cure Notice”). In support

of this Objection, Comcast states the following:

                                          I.      Background

             1.    On March 1, 2021 (the “Petition Date”), the above-captioned debtors (the

“Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”).




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’
mailing address is 1900 Powell Street, 9th Floor, Emeryville, CA 94608.
              Case 21-10457-LSS         Doc 220      Filed 04/30/21     Page 2 of 5




       2.      Prior to the Petition Date, Comcast provided internet services as well as certain

Comcast owned equipment and devices to the Debtors at certain locations pursuant to that certain

Comcast Enterprise Services Master Services Agreement No. CA-10478334-tklev dated February

28, 2017, by and between the Debtors and Comcast (the “Agreement”). To date, the Agreement

has not been assumed or rejected by the Debtors, and Comcast continues to provide services

postpetition to the Debtors.

       3.      On April 9, 2021, in connection with the Debtors’ efforts to sell substantially all of

their assets [D.I. 73 & 164] (the “Sale”), the Debtors filed the Cure Notice. The Cure Notice

establishes a deadline of April 30, 2021 for objecting to (among other things) the proposed cure

amounts.

                                        II.     Objection

       4.      The Cure Notice (at page 10 of 20) proposes to potentially assume the Agreement

and pay Comcast a cure in the amount of $85,856.61.

       5.      Comcast disputes the cure amounts proposed by the Debtors because, while

accurately reflecting the amount due and owing to Comcast for prepetition charges, the proposed

cure does not include postpetition charges due and owing to Comcast under the Agreement.

       6.      Comcast’s records show that, in addition to the $85,856.61 due and owing to

Comcast for prepetition services, the Debtors also owe Comcast the sum of $27,846.91 for

postpetition services provided to the Debtors through April 30, 2021, plus any additional amounts

that become due and owing until the closing of the Sale. Thus, as of the date hereof, the total cure

amount is $113,703.52 plus any amounts that become due and owing until the closing of the Sale.




                                                 2
                Case 21-10457-LSS       Doc 220     Filed 04/30/21     Page 3 of 5




          7.    Comcast can only provide the information presently available regarding amounts

that the Debtors owe, while reserving the right to amend this limited Objection as necessary to

include any additional or unknown charges that arise.

          8.    Further, in addition to the cure amounts asserted herein, amounts are becoming due

and owing as the Debtors continue to use Comcast’s services. To the extent the Debtors fail to

pay these amounts, such amounts will constitute part of the cure amounts that the Debtors must

pay in connection with the assumption or assumption and assignment of the Agreement.

          9.    Section 365(b)(1)(A) of the Bankruptcy Code requires that the Debtors cure or

promptly cure outstanding balances due under the Agreement upon assumption or assumption and

assignment. The Debtors should be required to pay the undisputed portion of the cure amount

owed to Comcast at closing and the disputed portion of the cure amount should be held in a

segregated escrow account pending resolution of any disputes regarding the cure amounts. It is

only with these protections that the Debtors can prove that they will cure or promptly cure the

monetary defaults under the Agreement.

                                      III.     Conclusion

          10.   For the foregoing reasons and any additional reasons stated at a hearing on this

matter, the Debtors should be required to fully cure all amounts due and owing to Comcast under

the Agreement and the Court should grant Comcast such other and further relief as is just and

proper.




                                                3
             Case 21-10457-LSS   Doc 220   Filed 04/30/21   Page 4 of 5




Dated: April 30, 2021
Wilmington, Delaware                /s/ Matthew G. Summers
                                    Matthew G. Summers (DE No. 5533)
                                    BALLARD SPAHR LLP
                                    919 N. Market Street, 11th Floor
                                    Wilmington, Delaware 19801-3034
                                    Telephone: (302) 252-4428
                                    Facsimile: (302) 252-4466
                                    E-mail: summersm@ballardspahr.com


                                    Attorneys for Comcast Cable Communications
                                    Management, LLC




                                       4
              Case 21-10457-LSS          Doc 220         Filed 04/30/21   Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I, Matthew G. Summers, hereby certify that, on this 30th day of April, 2021, I caused a

true and correct copy of the foregoing Cure Objection to be served via CM/ECF on all parties who

have registered for electronic service in these cases.



Dated: April 30, 2021
Wilmington, Delaware
                                              /s/ Matthew G. Summers
                                              Matthew G. Summers (DE No. 5533)
                                              BALLARD SPAHR LLP
